Citation Nr: 1222178	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1960 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran was assisted by an employee of VA. In March 2010 and May 2011 this matter was remanded to the RO for further development.  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.


FINDING OF FACT

By a May 2011 letter, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to properly adjudicate his claim of service connection for a right knee disability; more than a year has lapsed since the May 2011 request letter; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for pertinent identified evidence requested in connection with, and necessary to properly decide, his claim of service connection for a right knee disability within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in the matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file.  Notwithstanding, as explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO attempted to secure releases for the outstanding postservice treatment records from the Veteran by March 2010 and May 2011 letters (pursuant to the Board's remand instructions).  He did not respond, and further development could not proceed without his response.  

The Board also notes that in full compliance with the Board's May 2011 remand instructions the RO verified the Veteran's identified prior active duty service.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

B. Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's March 2010 remand noted that the evidence of record indicated that there were outstanding records related to a 1989 work-related right knee injury.  The remand sought such records and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he must assist in the matter by providing any releases necessary and that if any records or releases were not received pursuant to the RO's request, it would ultimately be his responsibility to ensure that the records are received.  

In March 2010 the RO sent the Veteran a letter (asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs)) so that VA could secure records of his treatment for the right knee injury.  Such was mailed to his current address, and was not returned as undelivered.  He did not respond.  

The case was then returned to the Board and in May 2011, when the Board remanded the matter and noted that the pertinent medical evidence remained outstanding and that merits adjudication was improper.  He was again advised that a failure to cooperate within a year would result in the claim being considered abandoned and dismissed under 38 C.F.R. § 3.158(a).  In May 2011 he was again sent a letter requesting the identifying information and releases; he sent a written response that did not include the requested information and indicated that he did not have any more evidence to submit.  He did not indicate the reason for his failure to return the necessary identifying information and releases requested.    

The critical facts at this stage are clear.  The Veteran has not provided VA with releases necessary for VA to secure critical information and evidence pertaining to his claim of service connection for a right knee disability, after requests to cooperate in multiple letters and being notified of the pertinent nature of the records and the consequences of a failure to timely cooperate under 38 C.F.R. § 3.158(a) by two remands.  He may not ignore the repeated requests and pick and choose which pertinent evidence (clearly identified as outstanding) is to be considered in adjudication of the claim.

The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  

The Board notes that the Veteran has been repeatedly advised (in remands) of the consequences of a failure to cooperate with the requests for identifying information and releases under 38 C.F.R. § 3.158, and nonetheless, he is charged with knowledge of the regulation and its consequences.  [Notably, the U.S. Court of Appeals for Veterans Claims (Court) has recently held that lack of notice of the consequences of cooperating with a VA request for information is not a due process violation.  See Jernigan v. Shinseki, No. 10-1226, 13 (U.S. Vet. App. June 19, 2012) (citing Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) for the proposition that "abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or waived on grounds of alleged ignorance of regulatory requirements.").]  

The duty to assist is not a one-way street.  The Veteran has been repeatedly asked to provide cooperation necessary to secure evidence pertinent to his appeal.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claim of service connection for a right knee disability, there remains no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal in the matter of service connection for a right knee disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


